The opinion of the court was delivered by
Barrett, J.
The copy of record used in evidence sets forth the marriage to have been solemnized in Plainfield, in the County of Washington and State of Vermont. The statute requires that such marriage should become matter of record in the clerk’s office of said town. The copy purports to be of such a record as the statute requires; and the certificate authenticating it purports to be the certificate of a town clerk, without naming that he is town clerk of Plainfield. The maxim as to presumption in such cases is applicable and effectual. It is inconceivable that the minister should have sent his copy of record to the town clerk’s office of any other town, or that the clerk of any other town would have recorded it, if sent to him. The rule governing the legitimacy of documentary evidence is the same in criminal as in civil cases. The difference of the rule of evidence as between the two classes of cases is in respect to the measure and weight of the evidence addressed to the jury upon the matters on which they are to pass. On the question whether a document is admissible as evidence to go to the jury, the court determines it by the same rules as when the question is made in civil cases.
The copy of the town clerk’s record is made evidence by the statute. That alone was adduced in this case. The question was, whether that was admissible; not whether the minister’s record, or a copy of it, was admissible. The town clerk’s copy is of just such a record as the minister is required by statute to make, signed by the officiating minister. The town clerk’s record contains all that is necessary under the provisions of the statute, to make it authentic and valid as evidence of the fact of marriage. The statute requiring the person solemnizing the marriage to return to the town clerk annually a copy of his record, makes no requirement as to the authentication of the copy so sent. The *39town clerk records what the person sends him as such copy, bearing the name, with the official designation, of such person. If that record of the town clerk shows that the document recorded by him is such as the statute requires it to be, that record of the town clerk becomes the “ presumptive evidence ” named by the statute, and is effectual, unless invalidated by extrinsic evidence, or by some proper proceeding for that purpose. There was no error in this respect.
If the evidence to which objection was made was admissible as tending to prove any matter material to be proved by the prosecution, we see no ground for legitimate criticism of the charge of the court. The issue and the rule of evidence were presented to the jury sharply, and their attention was called to the evidence that had been adduced as bearing on the issue under that rule of evidence ; and the whole was left for the consideration and finding of the jury, without any direction or control of the court in that respect. There is occasion to commend, rather than to censoriously criticise, the presentation of the case for the consideration of the jury.
It is claimed that evidence tending to show instances of intercourse by the respondent with his step daughter four or five years before the finding of the indictment, was not admissible, unless the corpus delicti be first proved. This expression, corpus delicti, figures largely in criminal trials from an early day, and yet, its precise scope, force, and application have not been, and cannot be, embodied in a proposition or rule applicable to all cases. The idea indicated by it is not obscure. Upon a charge of murder, the idea and the rule is that a conviction should not occur, unless it was proved that the subject of the alleged murder had lost his life. To put it short, that a person should not be convicted of having killed a person, until it was proved that that person was in fact dead. When that is established, the corpus delicti is made out — that is, the subject-matter of the alleged crime, namely, a person dead. I am not now speaking as to any character or amount of evidence required to establish that fact. So in relation to arson, larceny, or any other like crime, a burnt building, property gone from its owner, must be proved, before a person *40can be convicted of having committed the crime of arson, and the like. These facts being established, any evidence, that tends to show that death, the burning, the loss of property, were the criminal act of the party charged, would be admissible. Often the evidence that tends to show the corpus delicti, as above manifested, tends also to show that it was effected by criminal means, and by the party charged. Such evidence would be admissible, notwithstanding, of itself, it would not be sufficient to establish the corpus delicti. If other evidence in the case, when supplemented by that, would show the corpus delicti¡ and the criminal act of the respondent in causing it, the utmost requirement of the law in this respect would be answered. In such case the order of introducing the evidence would not necessarily be the subject of error in law. Often it is matter of preference with counsel, and discretion with the court. When all in, then its legal application and force, as bearing on the subject of corpus delicti, may be challenged and tested, as well as on other elements of the crime charged against the respondent. In this case, what is the corpus delicti, in any intelligible sense ? The crime consists in the fact of the alleged intercourse by the respondent with the girl. She was unmarried. Intercourse of a man with her must be proved, whether he be the respondent, or some one else. .Unless that should be proved, the fact of crime could not be imputed. She had had three children. That demonstrated there existed corpus delicti on her part ■ and on the part of some man. There was no question in that respect. The next step is, was the respondent that man ? If so, then not only the corpus but the animus delicti would be made out, and the crime proved upon the respondent. Any evidence tending to show that the respondent committed the act charged in the indictment would be legitimate, however that evidence might stand related to the corpus delicti as distinguished from other elements of the crime.
The evidence as to acts and instances of intercourse prior to the time limited by the statute, was admissible in connection with the other evidence that was not objected to, as tending to show that he was the guilty party to the acts of intercourse which were admitted to have occurred with the girl within the time covered *41by the indictment. This is established by the case State v. Bridgman, 49 Vt. 202, and in Thayer v. Davis, 38 Vt. 163. That evidence was not needed in this case to show that acts of intercourse by some man with the girl had taken place within the time limited by the statute, which would constitute the crime, if done by a married man. Such acts were demonstrated by other means. It was adduced only as tending to show that the respondent had committed the guilty act, and was properly admitted.
Exceptions overruled ; judgment on the verdict; and sentence, five years in State Prison.